Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS as filed are considered.
Claims 1-29, 35 and 36 are presented on the amendments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-28 have been considered but are moot because it is directed to newly added limitations that further narrow the claims.  See the Examiner’s discussion of the new limitations of record for any teaching or matter specifically recited in the claims below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recite “(…) more power to the wireless user device than other wireless couplers in the one or more wireless power couplers”, which necessarily dictate that the system must more than one power couplers.  Similarly claim 36, where the selection seems to base on a signal strength comparison among the plurality of antennas.
However claim 35 at the same contradictorily recite “the one or more power couplers”, thus giving the premise that the system can function with just one power coupler.  This proves incompatible with the power comparison scheme described in the language above that necessarily require multiple powers couplers. To remedy this issue, the claim must further clarify that the one or more power couplers further including a plurality of power coupler.  
The same reasoning is applied for the one or more antennas in claim 36. To remedy this issue, the claim must further clarify that the one or more antennas further including a plurality of antennas.  
For purpose of examinations and until further clarifications, the examiner will perform best effort at interpreting the claim language. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306).

As to claim 17:
Wilson discloses a wireless repeater system (¶0011) comprising: a cradle with a receiver having an interface configured to hold a user device in place relative to the cradle (See ¶0011, cradling comprising  interface comprising docking members for receiving the user device fixed in place, an example can be seen in Fig. 5) ; one or more antennas disposed in the receiver, the one or more antennas configured to transmit and receive one or more RF communication signals between the repeater and the user device (See ¶0011, an integrated antenna for wireless communication to/from the user mobile); one or more power couplers disposed in the receiver, the one or more power couplers configured to transfer energy to the user device. (See ¶0011, battery charger for charging battery of the mobile device)  and one or more tunable matching networks coupled to one or more of the one or more antennas  (See ¶0026, 0025, abstract, at least one cellular network that is connected to the at least cellular antenna of the wireless device, the cellular networks can be tuned to appropriate frequency portions to receive various signals/messages)

Wilson discloses a battery charger structure integrated in the cradle, however is silent on its particular method of charging, namely the wireless charging method, and the one or more wireless power couplers to maximize the energy transfer and RF communication with the user device. 
It is noted that the claim merely alleges the wireless power coupler(s) to maximize the energy transfer and RF communication without specifying how such result is achieved and by what means, and to what extend and context the term “maximizing” is to be interpreted. As such, broadest reasonable interpretation is taken until further clarification. 
It has been established in the art of charging power sources that charging method can take various forms, such as magnetic resonance or by induction. Findley in a related field of endeavor discloses a portable charging structure that supports a mobile station in which inductive charging or a magnetic resonance charging is performed by a charging unit 110. (See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units), Findley disclose in Fig. 9 that the structure of the charging system include a high frequency transformer, thus allowing for greater power transforming, and see Fig. 1 through 2, the mobile device is placed directly in contact with the charger device, thus placed in closest direct contact position  of the magnetic field, allowing energy is transmitted with minimal distance attenuation, thus maximizing power/energy transfer. And since the device is continually charged this way, the device’s transmission power is not affected by the lack of battery power, thus is maintained at specification level (aka maximized). 



As to claim 18:
Wilson in view of Findley discloses all limitations of claim 17, wherein the one or more wireless power couplers include one or more inductive power couplers. As detailed in claim 17, Findley a portable charging structure that supports a mobile station in which inductive charging or a magnetic resonance charging is performed by a charging unit 110. See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units)

As to claim 19:
Wilson in view of Findley discloses all limitations of claim 17, wherein the one or more wireless power couplers include one or more magnetic resonant power couplers. As detailed in claim 17, Findley a portable charging structure that supports a mobile station in which inductive charging or a magnetic resonance charging is performed by a charging unit 110. See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wilson’s cradle with the battery charger structure can take form of either an 

As to claim 21:
 Wilson in view of Findley discloses all limitations of claim 17, further comprising: a repeater configured to be coupled to the one or more antennas disposed in the receiver, the repeater configured to amplify the one or more RF communication signals to increase a signal strength of the RF communication signals coupled to the user device. (See Wilson, ¶009, 0034 device cradle has an integrated network amplifier that amplify signal from cellular network and retransmits to the mobile device per ¶0007 and 0034)

As to claim 22:
Wilson in view of Findley discloses all limitations of claim 21, wherein the interface is configured to align the user device with the one or more antennas with the one or more location adjustable wireless power couplers disposed in the receiver. (See Wilson, Fig. 5, 6A, the device is aligned in place and is functional with the antenna and power charger, which contains the wireless power couplers.  These wireless power couplers’ location can be adjusted by manufacturer during design. )

As to claim 23:
Wilson in view of Findley discloses all limitations of claim 17, further comprising: a power supply coupled to the one or more wireless power couplers disposed in the receiver, the power Recall that Findley discloses the battery charger can be one or more inductive power charging unit in claim 17, Wilson in ¶0048 further discloses a power source to supply power to the battery charger)

As to claim 24:
Wilson in view of Findley discloses all limitations of claim 17, further comprising: a cellular repeater disposed in the receiver and coupled to the one or more antennas, the cellular repeater configured to amplify the one or more RF communications signals to increase a signal strength of the RF communication signals coupled to the user device. (See Wilson, ¶0034, 0009, network repeater that receives, amplifies and retransmits network signal to the mobile device)

As to claim 25:
Wilson in view of Findley discloses all limitations of claim 17, further comprising: a power supply disposed in the receiver and coupled to the one or more wireless power couplers, the power supply configured to supply the energy to the one or more wireless power couplers. (See Wilson, ¶0048, the cradle charging structure can be battery-powered instead of or additional to a separate power source outside of the cradle)

As to claim 26:
 Wilson in view of Findley discloses all limitations of claim 17, wherein the receiver includes a first portion and a second portion extendably coupled together along a given axis, wherein a first retainer disposed on the first portion and a second retainer disposed on the second portion are configured to engage the user device. (See Wilson Fig. 5, the cradle having two arms 540 extending above the base and further secure additional volume of the mobile device 530, the two arms are placed and shape symmetrically along a vertical central axis of the entire structure.  The each of two arms comprising a front wall (where the arrows are placed in the Fig. 5), which further secure the device from tipping over)

As to claim 27:
Wilson in view of Findley discloses all limitations of claim 26, wherein the first retainer and the second retainer are biased toward each other along the given axis. (See fig. 5, the front walls of the arms 540 are facing each other on the same plane symmetrically along a vertical axis)

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Jin (US 2018/0219409).

As to claim 20:
Wilson in view of Findley discloses all limitations of claim 17, however is silent on wherein the one or more wireless power couplers include one or more optical power couplers.

It has been established in the art of charging power sources that charging method can take various forms, such as optical charging method. Jin in a related field of endeavor discloses a portable charging structure that supports a mobile station in which optical charging or a magnetic resonance charging is performed by a charging unit. (See at least ¶0021of Jin, optical charging)

.



Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Faunce (US 2005/0088146).
As to claim 28:
 Wilson in view of Findley discloses all limitations of claim 17, wherein Findley disclose the battery charging unit is an inductive charging unit as established in claim 17, however both are silent on an indicator disposed in the receiver, the indicator configured to indicate when at least one of the one or more wireless power couplers is transferring energy to the user device.
Faunce discloses a charging a battery charger structure with charging light indicator which indicates charging in progress (See at least ¶0025, 0026, LED indicators)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the structure for battery charging in the cradle of Wilson and Findley to 

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Kim (US 2017/0302097).
As to claim 35:
Wilson in view of Findley discloses all limitations of claim 21, however is silent on the repeater further comprises a controller configured to select one of the one or more wireless power couplers that couples more power to the wireless user device than other wireless power couplers in the one or more wireless power couplers.
Kim, in a related field of endeavor, discloses a controller configured to select one of the one or more wireless power couplers that couples more power to the wireless user device than other wireless power couplers in the one or more wireless power couplers (Kim teaches a wireless charging apparatus with a plurality of charging coils, and is configured to select one among the charging coils with the highest wireless power transmission - See ¶0088, 0098)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Wilson and Findley can incorporate the selective coil charging scheme of Kim.  Such implementation reaps the benefit of maximizing power transfer and improving charging efficiency (See ¶0098 of Kim).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Von Arx (US 2004/0106967).
As to claim 35:
Wilson in view of Findley discloses all limitations of claim 21, however is silent on the repeater further comprises a controller configured to select one of the one or more antennas disposed in the receiver based a signal strength of the one or more RF communication signals received at each of the one or more antennas.
Von Arx, in a related field of endeavor, discloses a controller configured to select one of the one or more antennas that shown to have highest received RF signal strength among the antennas - See ¶0057.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Wilson and Findley can incorporate the selective antenna scheme of Von Arx.  Such implementation reaps the benefit of achieving higher signal quality, aka reducing risks of missing information (See ¶0057, Von Arx).


Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 -16 are allowed in view of amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zamat (US 2002/0080067) – A system and method for controlling an antenna arrangement including a plurality of antennas employed in, for example, a user terminal of a communications network, to provide a selected antenna pattern from among different antenna patterns based on, for example, the strength of a communications signal being received by the antenna arrangement of the user terminal, in order to satisfy desired gain and beam-width requirements. The system and method can employ a switch that can be manually switched to control the antenna arrangement to provide the selected antenna pattern. The switch also can include a plurality of diodes that are controlled automatically or by a manual switch to select the antenna pattern.
These references do not discloses subject matters that were indicated as being allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/QUAN M HUA/Primary Examiner, Art Unit 2645